

116 HR 6087 IH: Public Service Appreciation Through Loan Forgiveness Act
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6087IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to create a reduction schedule for public service loan forgiveness, and for other purposes.1.Short titleThis Act may be cited as the Public Service Appreciation Through Loan Forgiveness Act.2.Department activitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall—(1)develop informational materials with respect to the eligibility requirements of the public service loan forgiveness program under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m));(2)make such informational materials available on the website of the Department of Education;(3)conduct outreach to not-for-profit institutions and government organizations that regularly employ individuals eligible for such public service loan forgiveness program benefits to inform such institutions and organization of such informational materials; and(4)establish an online portal for borrowers to submit employment certification forms to certify employment in a public service job (as defined in such section 455(m)(3)).3.Public service loan forgiveness reduction scheduleSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended by adding at the end the following:(5)Reduction schedule(A)10 percent cancellationThe Secretary shall cancel 10 percent of the balance of interest and principal due on any eligible Federal Direct Loan not in default for a borrower who—(i)has made 48 monthly payments described in paragraph (1)(A); (ii)is employed in a public service job at the time of such cancellation; and(iii)has been employed in a public service job during the period in which the borrower makes each of the 48 payments described in clause (i).(B)20 percent cancellationThe Secretary shall cancel 20 percent of the balance of interest and principal due on any eligible Federal Direct Loan not in default for a borrower who—(i)has made 72 monthly payments described in paragraph (1)(A); (ii)is employed in a public service job at the time of such cancellation; and(iii)has been employed in a public service job during the period in which the borrower makes each of the 72 payments described in clause (i).(C)50 percent cancellationThe Secretary shall cancel 50 percent of the balance of interest and principal due on any eligible Federal Direct Loan not in default for a borrower who—(i)has made 96 monthly payments described in paragraph (1)(A); (ii)is employed in a public service job at the time of such cancellation; and(iii)has been employed in a public service job during the period in which the borrower makes each of the 96 payments described in clause (i).(D)Eligibility for further reductions allowedA borrower may, for the same service, receive a reduction of loan obligations—(i)under each of subparagraphs (A), (B), and (C) of this paragraph; and(ii)under paragraph (1)..